 COPLAY CEMENT COCoplayCement CompanyandIndependentWorkersof North AmericaCoplayCement Company,Employer-PetitionerandIndependentWorkersofNorth America andLocalLodge D485,InternationalBrotherhoodof Boilermakers,AFL-CIO andthe International Brotherhood of BoilermakersCases 25-CA-18724 and 25-RM-538January 12, 1989DECISION, ORDER, AND DIRECTIONOF RUNOFF ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 8, 1988, Administrative Law JudgeNorman Zankel issued the attached decision TheCharging Party filed exceptions and a supportingbrief, and the Respondent filed a brief in support ofthe judge's decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i rec-ommendations,2 and conclusions and to adopt therecommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint in Case 25-CA-18724is dismissedIT IS FURTHER ORDERED that the objections filedin Case 25-RM-538 are overruledIT IS FURTHER ORDERED that the challenges tothe ballots of J Bennett B Brady,A Mee, MPerrone, G Pumaso(or Pomasl),and P Robersonin Case 25-RM-538 are sustainedIT IS FURTHER ORDERED that Case 25-RM-538 issevered from Case25-CA-18724 and remanded tothe Regional Director for Region 25 for the purpose of conducting a runoff electionDIRECTION OF RUNOFF ELECTIONIt is directed that the Regional Director shallconduct a runoff election at a time and place to bedetermined by him, among those employed during1The Charging Party has excepted to some of the judge s credibilityfindings The Board s established policy is not to overrule an administrative law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDryWall Products91NLRB 544 (1950)enfd188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for reversing the findings2 In the absence of exceptions we adopt pro forma the judge s recommended disposition of the challenged ballots309the payroll period used in the prior election, to de-termine whether they desire to be represented forcollective bargaining by Local Lodge D485, Inter-national Brotherhood of Boilermakers, AFL-CIOand the International Brotherhood of BoilermakersSteve Robles Esqfor the General CounselFrank H StewartandSusan D Jansen Esqs (Taft Stettinius& Hollister)ofCincinnati,Ohio, for theEmployer/PetitionerThomas E Cooper,Coordinator, of WestmontIllinoisandBernard N KatzandEhssa B Katz Esqs (Meranzeand Katz)of PhiladelphiaPennsylvania for IndependentWorkers of North America, the ChargingParty/IntervenorFred 0 Towe Esq (Fillenwarth Dennerline Groth &Baird),of Indianapolis Indiana for the BoilermakersUnionsDECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge Thesecases came before me on January 5 and 6 1988, at Logansport Indiana TheallegationsinCase 25-CA-18724that the Employer committed unfair labor practicesevolved from a charge filed by Independent Workers ofNorth America (IWNA) on June 15, 1987 1 A complaintand notice of hearing issued on July 29The complaint alleges that the Employer violated Section 8(a)(1) of the National Labor Relations Act (theAct) by engaging in a variety of conduct in April andJune that interfered with, restrained, and coerced employees in the exercise of their rights guaranteed in Section 7 of the ActSpecifically, the complaint alleges that GUding, theEmployers president in late April threatened employeeswith wage reductions if they were to select BoilermakersLodge D485 (Lodge D485) as their collective bargainingrepresentative threatened to engage in protracted litigation to deprive employees of their representational rightsthreatened employees that negotiations would begin atsquare one if they were to select either IWNA orLodge D485 as their collective bargaining representativeand promised to issue an employee handbook if the employees did not select IWNA or Lodge D485 as theircollective bargaining representativeAlso, the complaint alleges that on June 4 and 5Uding threatened employees with a wage reduction ifthey were to select either IWNA or Lodge D485 as theircollectivebargaining agent andpromised to institute agrievance procedure if the employees would not selectIWNA or Lodge D485 to bargain collectively on theirbehalfThe representation case (25-RM-538) arose from theEmployer having filed on April 16 a petition for a representation electionThe petition was processed and, ona record hearing conducted by a hearing officer the Regional Director for Region 25 issued a Decision and Di1All dates are in 1987 unless otherwise indicated292 NLRB No 40 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrection of Election on May 20 That decision ordered arepresentation election among an appropriate unit of employees at the Employers Logansport Indiana facility 2The Regional Directors decision gave the employees anopportunity to vote either for IWNA or Lodge D485 tobe their collective bargaining agent or for no collectivebargaining representativeA secret ballot election was conducted under Boardauspices on June 16 The results were inconclusive Atotal of 69 ballots were cast Of these 8 votes were castfor IWNA, 24 votes were cast for Lodge D485, and 31votes were cast for no representation by either IWNA orLodge D485 Also six ballots were challenged by bothIWNA and Lodge D485 Those ballots are determinativeof the election resultsBoth IWNA and Lodge D485 filed timely objectionsto the conduct of the election IWNA s objections arecoextensivewith the complaint allegationsLodgeD485 s objections are identical to the unfair labor practice allegations, except they omit any reference to the alleged promise of a grievance procedure as objectionableconductOn September 3 the Regional Director issued a SupplementalDecision,OrderDirectingHearing,OrderConsolidating Cases, and Notice of Hearing That document combined resolution of the unfair labor practice allegations, the election objections and challenged ballotsin the instant proceedingThe Employer filed a timely answer to the complaintThe answer admitted some of the allegations, but deniedthat the Employer engaged in any of the alleged unfairlabor practicesAll parties were given an opportunity to present witnesses and to examine and cross examine them 3 topresent documentary evidence and to make oral argument Posthearing briefs have been received from counsel for each of the partiesOn the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs I make the followingFINDINGSAND CONCLUSIONSIJURISDICTIONThe Employer a Pennsylvania corporation is engagedin the business of quarrying limestone and clay and themanufacture, sale and distribution of cement The Employer s principal office and place of business is locatedatNazarethPennsylvania It maintains and operatesother facilities at Egypt, Pennsylvania and at Speed andLogansport, IndianaOnly the Logansport facility isprincipally involved in these proceedingsDuring the 12 months immediately preceding complaint issuance a representative period, the Employersold and shipped goods and materials valued in excess of$50,000 from its Logansport facility directly to pointsoutside Indiana, and also purchased and received products goods, and materials exceeding $50,000 in value atthat facility directly from points outside Indiana Further the Employers gross revenues exceeded $500,000in the 12 months before the complaint issuedThe Employer admits the record reflects and I findthat it is and, at all material times, has been an employerengaged in commerce within the meaning of Section2(2) (6), and (7) of the ActThe parties agree, the record reflects, and I find thatIWNA4 and Lodge D485 are and, at all material timeshave been labor organizations within the meaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundLodge D485 was the collective bargaining agent of theLogansport production and maintenance unit from 1967Successivecollective bargainingagreementscoveredthose employees from that date until Jcne 24 1984 theexpiration date of the most recent agreementBetween 1967 and 1984, the Logansport facility wasowned and operated by Louisville Cement Co In February 1985, the instant Employer acquired that facilityThe Employer then engaged Lodge D485 in collectivebargaining negotiations for a contract to replace thatwhich had expired In May 1985 after impasse (a condition uncontested) the Employer implemented the termsof what then was its most recent contract offer The unitemployees worked under those terms from May 1985untilApril 1986InApril 1986 the Employer submitted new contractproposals to Lodge D485 The relationship betweenthose parties between April and September 1986 is unclearHowever two noteworthy events occurred (1)the Employer unilaterally implemented the terms of itsApril 1986 proposals one of which effectuated a $2 perhour reduction in wages of unit employees 5 and (2) adissident faction of Lodge D485 formed IWNAIWNA immediately began an organizational campaignat a number of cement plants In early 1987 IWNA filedrepresentation petitions for representation elections at theinstantEmployers three Pennsylvania plantss and alsoits plant in FrederickMarylandOn March 27, a majority of Logansport unit employees who attended a meeting called by IWNA voted todisaffiliate from Lodge D485 C Newell formerly presi2 The following unit was found appropriateAll production and maintenance employees store room clerkschemical analysts and control room operators at the Employers Logansport Indiana facility but excluding office clerks purchasing andpayroll clerks professional employees and supervisors as defined inthe Act3With a single exception all witnesses were sequesteredGeneralCounsel witness C Newell remained in the hearing room throughout thetrial to assist counsel for the General Counsel if necessary No party objected to Newell s presence for such purpose I find that Newell s presence neither affected his testimony nor that of any other witness4 The Employers answer initially denied IWNA s status as a labor organizationThe answer was amended orally at the hearing to reflect theEmployer now admits IWNA is a labor organization5The September 1986 implementation of the April proposals is not thesubject of unfair labor prance allegations in the instant case6On June 11 1987 a Board conducted election was vacated by theBoard on March 16 1988 (288 NLRB 66) on grounds it had been conducted among employees in an inappropriate bargaining unitTheBoards decision sustained the Employers contention that the only appropriate unit consists of all three of its Pennsylvania plants COPLAY CEMENT COdent of Lodge D485, became president of IWNA TheEmployer was advised of the disaffiliation vote a fewdays later The Employer posted a notice that advisedemployees that it did not recognize IWNA as a viablelabor organization and that a Board election was neededAs earlier reported the Employer filed the instant RMpetition on April 16 7The Employers president, G Uding, held severalmeetings at the Logansport facility with bargaining unitemployeesOn April 21 Uding conducted one largemeeting in the lunchroom and two or three small groupmeetingsat various work stationsUding also met with unit employees on June 4 and 5As earlier noted, some of Uding's statements on April 21and June 5 and 6 are the subject of the instant unfairlabor practice allegations and election objectionsB CredibilityWhether Uding made the remarks alleged as unfairlabor practices and grounds to set aside the instant election, turns on determination of the witnesses relativecredibilityMy credibility resolutions are based essentially on myobservation of witness demeanor, the weight of the respective evidence established, admitted, or uncontrovertable facts, inherent probabilities, and reasonable inferences, which may be made from the record as a wholeGold Standard Enterprises,234 NLRB 618 (1978),V & WCastings231NLRB 912 (1977)NorthridgeKnittingMills223 NLRB 230 (1976)Also, I have carefully weighed all the testimony, bearing in mind the general tendency of witnesses to testifyin terms of their personal impressions or interpretationsof what was said to or heard by themIhave considered the personal interests of all witnesses in the outcome of this litigation and applied theprinciple that testimony of current employees againsttheir employers interests is not likely to be false SeeOur Way Inc,268 NLRB 394, 402 (1983),Shop Rite Supermarket231 NLRB 500 (1977)In assessing credibility in this case I have also appliedthe notion that a trier of fact need not discredit a witnesssimply because all of that witness testimony is not believedNothing is more common than to believe someand not all of what a witness saysEdwards TransportationCo ,187 NLRB 3 3-4 (1970), enfd per curiam 449F 2d 155 (5th Cir 1971)Wilco Energy Corp246 NLRB851 fn 1 (1979)Finally I have particularly reviewed and studied thesituations that the parties have cited in their posthearingbriefs as specific examples of adverse reflections on thetestimony of opposing witnessesThe General Counsel produced five witnesses Eachwas employed by the Employer at the time he testifiedThese witnesses presented testimony concerning whatUding said during the April and June meetings with unitemployeesThe Board conducted election was held in the instant RM case onJune 16 but the ballots were impoundeduntilAugust 17 The resultsappear above in the statement of the case section311The Employers witnesses consisted of Uding, six current employees and also its labor relations managerThe opposing witnesses testimony provides directconflicts on virtually each material statement allegedlymade by Uding Nonetheless I do not discredit any ofthewitnesseswho testifiedMy observation of witnessdemeanor persuades me that each witness strived to tellthe truth according to his personal perceptions andrecollection I attribute testimonial variations to indlvidual human differences in cognition and comprehensionThe instant issues challenge the propriety of several ofUding s remarks during his April and June meetings withunit employeesUding provided extremely comprehensive descriptions of his version of those meetingsHistestimony was direct, certain, clear, concise, and preciseIn contrast, the General Counsel's witnesses weresomewhat selective in their recall of relevant comments,in some instances were self contradictory, presented critical testimony only after counsels leading questions, wereimprecise, presented fragmented testimony, and corroborated the Employers witnesses in respects that tend tosupport the accuracy of the Employer's version ofeventsThe General Counsel argues (posthearing brief, pp 8-9) that the testimony of unit employees who testified onbehalf of the Employer contains similar defects and isequally vulnerable to rejection as probative evidence Iconcede that these witnesses testified in staccato fashionneeded to be prodded by leading questions, and werevague in some respects Nonetheless, my overall relianceon the Employers version for factual findings is unaffectedThis is so for two reasons First, it is principallyUding s straightforward forthright, and inherently consistent testimony that is the foundation on which myfindings have been made Second, I attribute the testimovialdeficiencies among the Employers employee witnesses to my observationmade at trial that each ofthose witnesses patently had been subject to minimal pretrialpreparation or none at all In such a context it isnot surprising that memories would be imperfect andneed jogging In any event, none of these witnesses testimony comprises the sole basis of any of my factual findings on the substantive issuesC The April 21 MeetingComplaint8 paragraphs 5(a)(i-iv)allegeUding threatened wage reductions protracted litigation, a return tosquare one, and issuance of an employee handbook contingent on election resultsGeneral Counsel witnesses M L Rance and K Leffert both testified during their direct examination, that inthe April meeting with employees Uding said if the employees voted for representation by IWNA negotiationswould go back to Square OneTheir description ofthis remark was quite abbreviatedThough he was explicitly asked to describe whatUdingsaid in asmuch detail as he could recall Rance8Discussion of the allegations of unlawful activity inAprilwill notappear in the order set forth in the complaint because I deem it necessary to interweave observations and conclusions concerning witness reliability 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtestified only that he heard Uding say if we voted forIWNA we d have to start at square one and claimed hehad no recollection of any explanation of that remark byUding Leffert recalled that an employee asked whetherUding meant that wages would return to minimum wagerates, and that Uding answered he believed that wouldnot happen Neither Rance nor Leffert provided a context out of which such a comment sprangGeneral Counsel witness Newell gave the most comprehensive and explicit account of what occurred duringthe employee group meetingsNewell took notes asUding spoke In his own words Newell claimed he attended the meetings to see if the company went offbaseDuring direct examinationNewell was asked totell the judgein asmuch detail as you can recall, whatMr Uding said at the April meeting Interestingly,Newell did not at all testify that Uding made theSquare One remark, as described by Rance and Leffert In fact Newell expressly testified during cross examinationthat he did not hear Uding or any other supervisor say anything about starting from square oneI conclude the above accounts present such a confusedstate concerning the alleged threat to begin negotiationsat square one as to render them as unreliable bases forfactual findings 9 ,Uding unequivocally denied he used the phrasesquare one I credit his denial based on my assessmentof Uding s overall reliability and the confusing characterof the countervailing testimonyUding s testimony reflects that he used the termground zero in April but that it referred to his discussion of parallel circumstances between the Logansportfacility and the Employers plants in PennsylvaniaIn part, Uding spoke of the pending representation petition at the Pennsylvania locations (see fn 6 above andaccompanying text) In relevant part Uding s version reflects that his use of the words ground zero related tothe situation in Pennsylvania and that he told the Logansport employees the Pennsylvania facilities were operatingunder implemented terms and conditions[and]not the old expired contract The union organizers have shown no enthusiasm for accepting that sowe d [the parties to Pennsylvania negotiations] have togo back to the beginning and negotiate a contract thatwas acceptable to both partiesIn fact the Board s decision involving the Pennsylvama locations (see fn 6 above) recites that the most recentcollective bargaining agreement there had expired onApril 30 1984 that the Pennsylvania plant unions andthe Employer negotiated for new contracts from June1984 through March 1986 with no success, and that theBoardsRegionalOffice hearing on the Pennsylvania petitionwas conducted sometime during the spring of 1987Ifind this chronological scenario lends plausibility toUding s recitation of what hesaidabout the Pennsylvania situationto Logansport employees in April9 Compounding the confusion is Rance s testimony that in a June employee meeting he heard Uding say thatwell start from page one ifthe employees vote for Lodge D485 Such a comment is not alleged as aviolation and no other witness gave such testimonyOn all relevant discussion above I find Uding did notuse the phrase Square One during the April meetingwith employees that he used the phrase ground zerobut in a manner that does not violate Act Rance s directexaminationconcerning the alleged threat to engage inprotracted litigation is devoid of any question or answerconcerning that subject 10 However during cross examsnationRance spontaneously recalled that Uding said ifthe employees voted for IWNA it would be tied up incourt for a couple of years Rance was not sure whetherUding said this in April or June Rance was confrontedwith his prehearing affidavit In that document he assertedThey [employer representatives] never told methat they would tie this up in litigation in Court for twoyears to keep thisunionoutIfind this apparent contradiction, together with Rance s failure to testify on this alleged threat during direct examination and his uncertainty concerning when the alleged threat was made impacts adversely on his testimonial reliabilityThe reliability of Rance and Leffert is further diminfished by their testimony that Uding allegedly threatenedawage reduction if the employees voted for LodgeD485 Rance testified that Uding during the April meeting said if we voted for the Boilermakers he d [Uding]have to take about $2 00 an hour right off the top sothey could be competitive down the roadLefferts version differsAccording to Leffert Uding said, If theBoilermakers won the election there would automaticallybe a $2 00 cut in wages because they would go for a 3-5year contractNo other General Counsel witness testsfled concerning this incidentThe differences in theseversions though arguably inconsequential underscorethe hazard in relying on either version for factual findragsThe danger becomes more prominent when Rance sand Lefferts wage cut testimony is compared to that ofemployee G Wallace Wallace a General Counsel witnessalso testified regarding the alleged $2 wage cutDuring his direct examinationWallace was presentedleading questions concerning this issueWallace answered he did not recall whether Uding made any comment about wages During crossexaminationWallacebecame more specific FirstWallace said he did notrecall thatUding said there would be a $2 per hourwage cut Wallace then was confronted with his prehearmg affidavit after which he explicitly denied that any ofthe Employers representatives said wages would be cut$2 an hourThe inconsistencies, variations and waffling present intheGeneral Counsels witnesses testimony on the alleged $2 wage cut threat simply make it extremely difficult if not impossible, to use that testimony as a foundation for the factual findings sought by the General CounselThis is especially true when a comparison is madebetween that testimony and that presented by the Employer s witnessesUding and J Coale the Employers labor relationsmanager both recalled that Uding referred to a $2 perhour wage reduction However Uding and Coale were10 The threat of protractedlitigationwill be further discussed below COPLAY CEMENT CO313more comprehensive in their description of the contextinwhich that subject had been raised than were the Genera] Counsels witnessesUding flatly denied hesaidanything about a wage cutbeing dependent on the outcome of a representation election InsteadUding testified that at the April meetingan employee asked why it had been necessary to amplement wagereductions at Logansport (I have earlier reported the Employers implementationof a $2 per hourwage reduction in September 1986 See sec II Aabove) Uding testified he explained the reduction waseconomically motivated and mentioned specific factorsCoale provided uncontested factual background forUding s testimony Coale described the conditions underwhich thebargainingunit operated after the June 1984expiration of the most recent collectivebargaining agreementViewed together, and considered in connection withmy observation of witness demeanor I find Uding s andCoale s testimony a plausible account of what Uding saidto employees in April concerning a $2 wage reduction i iAlso, I credit Uding s denial he told the employees theywould suffer a $2 an hour wage cut if they voted forLodge D485Finally,as instancesinwhich General Counsel witnesses corroborated Uding s testimony the following arecitedNewell and Wallace agreed Uding told the employees he could not promise them anything and Leffertand Wallace conceded that Uding s statements concerning promulgation of an employee handbook (alleged asan unlawfulpromise of benefit) were made in response toan employee question and consisted of a brief descriptionof Uding s personal experience withsimilarconditions ata different plantWallace presented the most comprehensive accountsof certain events among General Counsels witnessesHis testimony was designed to prove that Uding threatened protractedlitigationin the event IWNA was selected bargaining representativeand alsopromised to establash anemployee handbook if the employee would notselect either IWNA or Lodge D485 as their representativeWallace testified Uding spoke about litigation and ahandbook However I find Wallace s description of thelitigation comment contains uncertainty that persuadesme that reliance on Wallace s recount of what Udingmay have said is not as validas relianceon Uding s description of the same subject ThusWallace testified thatUding said if either union got in, he would go-couldtie it up in courts for two yearsClearly the quoted testimony shows Wallacewas unsurewhether Uding saidhewould go to or could tie it up in courtsMoreover the complaint (par 5(a)(ii)) specifically assertsUding s alleged threat was conditional on the employeesselectingIWNA asbargainingrepresentativeWallace s quoted testimony reflects that Uding condi11Employees M Mee J Thomson and W Platt testified on the Employer s behalf that Uding did not say there would be a $2 wage reduction I have accorded the testimony of these three witnesses some butnot dispositive probative valueAs earlier reported I have concludedthat none of the testimony of employee witnesses who testified in thiscase is as reliable a source for factual findings as Udingtioned the alleged threat on the employees selection ofeitherIWNAorLodge D485 as their bargaining agentFurther, Rance Leffert, and Newell all testified this alleged threat was conditioned on a vote in favor ofIWNA Wallace s account is obviously different fromother General Counsel witnessesUding acknowledged he spoke of court proceedingsduring his April employee meeting Uding s account isdirect and marked with considerably more clarity thanthe totality of what exists from General Counsels witnessesRegarding this allegation, Uding told the employees the Employers position was that IWNA was not aviablelegitimatelabor organization (It isundisputed thatIWNA had no formal structure at that time Only thevote of disaffiliation reported above in sec II, A hadoccurred)Uding recalled he also told the employeesthat the Employer had taken the same position in theproceedings pending at its Pennsylvania facilitiesCoale testified he heard Uding speak of litigationduring the April meeting In straightforward narration,Coale testified an employee asked how the Pennsylvaniaoperations related to the rival claims of IWNA andLodge D485 at Logansport Coale recalled that Udingsaid the Pennsylvaniaissue was still ina litigation process,which could be protracted and tied up it courts foran extended period of timeDocumentary evidence (E Exh 11),a June 11 memorandum from J Gaffney, the Employers vice presidenttends to support the accuracy of the combined testimonyof Uding and Coale That memorandum is addressed tothe Logansport employees It advises them of the currentstatusof the pending representation elections at thePennsylvania facilitiesThe employees were notified (1)the Pennsylvania election would proceed as scheduledon June 11 but that the ballots would be impoundedpending the Board s resolution of the multiplant issue (2)the Board had agreed to more fully review the Employer s position on that issue which had been made initiallyinNovember 1986, (3) the Employer had no indicationthe length of time this review process will takeand (4)the Employer would keep the employees apprised of further developmentsIn my view the contents of Gaffney s June 11 memorandum provides greater legitimacy to Uding s andCoale s versions of what Uding said about litigation thanto the varying versions presented by General Counsel switness I find that documents references to the Pennsylvania election the Employers position and the apparentdelay to be caused by impoundment of ballots and further Board review are wholly consistent with and natural extensionsof the Employers version of what Udingtold employees in April about litigationAccordingly Iadopt that version as the most reliable indicator of whatoccurred concerning the alleged threat of protracted litigationAs indicated aboveWallace also was presented tosupport theallegationthatUding unlawfully promisedemployees a benefit Specifically, the complaint (par5(a)(iv)) allegesUding told the Logansport employees inApril, that the Employer would promulgate an employee 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhandbook if the employees would refrain from selectingeither IWNA or Lodge D485 as their bargaining agentAs earlier reported, both Wallace and General Counselwitness Leffert testified Uding s comments about a handbook were stimulated by a question from another employee during the April meetingWallace testified an employee (unnamed) askedwhowould take care of problems that we had if we had nounion committeeLeffert recalled the question wasasked in somewhat different form namely, that the employee asked If we don t have a union contract howwillwe know what our working conditions are like? 12Wallace, during his direct examination, claimed withcertainty that Uding answered the question by sayinghe would set up a handbook to use as a guidelineand rules and they would go around and get the prioritiesof the employees before this was doneWallacehowever agreed during cross examination, that Udingclearly told the employees he could not promise themanything and that the handbook was a device used in anonunion plant with which Uding had experience insimilar situationsLeffert,when pressed for specificity during cross examination, testified in a manner more consistent withWallace s cross (rather than direct) examination LefferttestifiedUding answered the employees question bysayingat a plant I ve had an experience that was nonunion, we had it in a handbookBoth Coale and Uding testified on the handbook allegationCoale s account was perfunctory compared withUding s Nonetheless they testified consistentlyCoalemerely recalled that an employee asked how a plantcould operate without a union contract and that Udinganswered that in his experience in a nonunion situation inTowanda, Pennsylvania a handbook had been developedUding s handbook testimony was more specific He recalled the question as Leffert described it Uding assertedhe was asked how employees would know what weretheir benefits if the plant were nonunion Uding claimedhe told them I could not tell them we would providethem with any particular instrument to do that but I recalled from my experience what we had done in othernonunion plants-that from my experience we had useda handbook to describe benefitsUding emphasized herepeatedly said he could not promise anything He alsounequivocally denied that he spoke of a committee to establish prioritiesI credit Uding s account of what he said concerning ahandbook The cross examination of Wallace and Leffertare not vastly different 13 Uding was unshaken throughout his testimony on the handbook Wallace was not assteady as witness on this subjectMoreover I find an item of documentary evidencetends to support Uding s testimony that he simply answered an employees question without promising anythingA memorandum, dated May 26 from Plant Man12 1 do not find these different versions of the question significantis Even if I were to credit fully Wallace s version(during his directexamination) I find nothing in Wallace s testimony that conditions thehandbook on employee rejection of both labor organizations as allegedager W G Biehl to the Logansport employees refers toan employee handbook In relevant part the memorandum statesCertainly an operation like Logansportneeds guidelines, policies and procedures with or withouta union Inother non union operations, an EmployeeHandbook replaces the contract so that employees understand job bidding, length of service provisions, vacation procedure, etcThis quoted language, albeit authored by Biehl and not Uding, is couched in the samefactually innocuoustermsas Udingclaimshe used whenhe spoke of a handbook in April 14I find Uding s handbook remarks far removed from situations when the Board has found violations In the instantcase asnoted above, I find nothing Uding said regarding a handbook conditioned its promulgation onhow the employees would vote Even if such a promisewere to be implied, the more reliable and credited account of Uding s commenteliminatesthe inherent vice ofsuch implication namely, that the handbooks contentswould contain solutions to specific employee problemsI do not adopt Wallace s testimony that Uding said theEmployer would solicit employees prioritiesas an initialphase of compiling an employee handbook This eliminatesa criticalelementof General Counsels case Theaccount that I have adopted at most, reflects that ahandbook, if issued, would contain the Employersexistingpersonnel practices and employee benefitsIconsideritstrainingto ascribe the sinistermeaningrequested by General Counsel to Uding s handbookstatementsNeither the question Uding was asked, norhis answer in my opinion rose to the level ofseekingsuggesting,or inducing the nature of, or solutions to anyemployee problems Thereisnoreliable evidence whatever that Uding questioned employees about their perceived problems or solicited them for future presentationSimply stated, I conclude Uding, in effect, was askedwhat if anything would replace their union contract asa compendium of benefits rules and regulations and heanswered that an employee handbook had served thatpurpose elsewhereAbsent cogent evidence of the critical element of solicitation of grievances I am unable toconclude the Employer committed the alleged violationinvolving an employee handbookOn all the foregoing I find there is insufficient evidence to sustain the allegations of complaint paragraphs5(a)(i-iv) and shall recommendtheir dismissalD The June MeetingsComplaint paragraphs 5(b)(i-u) allege Uding againthreatened to reduce wages and also to institute a grievance procedure, both contingent on election results1Wage reduction threatThe alleged June threat to reduce wages is based onRance s testimony that Uding conducted another employee meeting on June 4 or 5 and that what Uding saidwas similar to the first one (April meeting) but wasworded a little differentIn relevant part, Rance14 Interestinglyno effort was made to allege any part of Biehl smemorandum constitutes a violationof the Act COPLAYCEMENT CO315claimed Uding saidIfwe voted for the Boilermakershe d have to take right off the top so that they could becomparative (sic) acouple of years down the roadEmployee D Zinsmaster was presented as a GeneralCounselwitness apparently to provideameaningfulbackground to this part of Rance s testimonyZinsmastertestifiedUding used the phrase ground zero15 during adiscussionamong Uding and employee D Brady andG D Haas shortly after Uding conducted his largegroup employeemeeting in JuneAccording to Zinsmaster, who approached the otherthree men in the midst of their conversation, Uding said,111 tell you what, I know what happens if you do gowith a union We re going to start at ground zeroZinsmaster assertedthat Brady asked,What do you meanby ground zero startingatminimumwage? and Udingreplied,No Not quite that farBrady and Haas testified that Brady asked Udingwhether his reference to Square One during the mainmeetingwith employees meant that they would returnto minimunwage and that Uding answered in the negaLive 16Uding did not remember whether he said anythingaboutminimum wage However, he recalled that, inJune, an employee asked him to explain what he meantby his ground zero expression in April (see sec II C,above) Uding testified he explained in June as he had inApril, that the attitude of union officials at the Pennsylvania locations toward operating under the implementedwork conditions made it likely the parties would haveto go back to the beginning in negotiating terms of anew contract Uding denied he used the phrase SquareOne in JuneIfindUding s description of this event more reliablethan Rance s for the various reasons previously statedconcerning testimonial reliabilityAs earlier indicated, IfindRance s testimony punctuated with flaws His testimony concerning the June threat of wage reduction doesnot even conform to the allegation Rance testified thatUding s statement was conditioned on a vote favorableto Lodge D485, but the complaints allegation avers thealleged threat was to be carried out if the employeevoted foreitherLodge D485 or IWNA Such a deviationbetween pleading and proof is seriousIt isnot easilycorrectible by the oft used motion to conform pleadingsto proof That motion relates to such minor matters aserrors in dates, etc I view the difference between the allegationof threatened wage reduction in June and thesupporting testimony as one of critical substanceI find Uding s account, which I adopt, contains no unlawful threat of wage reduction In essence, he repeatedwhat he told the employees in April about the Employer s need to be competitive Even if I were to adoptRance s recollection that Uding also said he d have totake right off the top that statement has no proscribedmeaning15I have found the quoted phrase was used by Uding at the Aprilmeeting See sec II C above Rance recalled Uding used the phrasepage one in June To avoid further confusion I shall focusonlyuponthe thrust of General Counsels posthearing argument See G C Br p 516 Interestingly the complaint only alleges the square one phrase asa violation in April No such allegation is made about JuneIconclude the later discussionamong Zinsmaster,Brady,Hass,and Uding fails to establish an unlawfultaint to Uding s June comments regarding wages First,Uding candidly gave his explanation of the term groundzero to Brady I have found his explanation plausibleand lawfulSecond, neither Zinsmaster's nor Brady s testimonynecessarily bears the threatening or coercive impact suggested by General Counsel In posthearing brief, GeneralCounsel argues that Udings statementthat his remarksdo not mean wages would go quite (as) farasminimum wage signifiesUding is thus threatening employees that although their wages might not drop as far asminimum wagetheywoulddrop if either unionwon the election (G C Br 5 )The General Counsels quoted assertion is speculativeIn fact there is contradictory evidence on this issue Although Zinsmaster and Brady claimed Uding connectedhisminimum wageremark to the election outcome, Haasexplicitly repudiated such an attributionHaaswas asked,Now, did you ever hear Mr Uding state that if therewas a union elected there would be a cut in wages'Haasanswered,No (Tr 239) Haas was then asked todescribewhat Uding said to him and Brady Haas responded,The main thingIguessIremember about itwas the reference to Square 1Mr Uding had made areference to Square 1 as far as negotiations goes duringthe main meetingand Dave [Brady] asked him what hemeant by Square 1, was that minimum wage or what,and Mr Udmg said no Haas was then asked, Do yourecall anything else about that conversation with MrUding and Mr Brady? Haas answered, Justgeneralthings I remember him [tiding] talking about a lot of-we were there quite a while As far as specifics thatkind of stuck in my mind because I hadsomequestionabout what he meant about it too (Tr 240 )In my view the totality of Haas testimony shows thatHaasheard Uding say nothing that connected a wage cutto the election outcome and that Uding merely reiteratedhis explanation to the effect that a return to beginning ofnegotiations would be what the union leaders would require2 Promise of grievance procedureComplaint paragraph 5(b)(n) alleges Uding promisedin June to institute a grievance procedure if the employeeswould not select either IWNA or Lodge D485 astheir bargaining agentRance testified concerning this allegationHe claimedhe heard Uding tell the employees in June that If (they)vote for neither (union), we can represent you the bestwe know how We can come around and get your prioritiesand draw up our policies from thereGeneralCounsel contends that this testimony of Rance provesUding impliedly promised a grievance procedure/mechanism as alleged when viewed together with certarnof Newell s testimonyNewell s account is somewhat differentNewell recalled that Uding, in June, was asked by an unidentifiedemployee for something in black and white so theycould know more about what would happen once the 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunion isvoted outAccording to Newell,Mr Udingstated that the first thing that would take place once theunion was voted out, there would be an employee handbook made up, and it would be made up of priorities andconcerns of the employeesAs earlier reported, Uding steadfastly maintained herepeatedly told the employees he could notpromisethem anything Some of the employee witnesses confirmed thisAlsoUding unequivocally denied he saidanythingregardingsetting employees prioritiesIhave extensively discussed the complaintallegationof the promise of an employee handbook in April (seesec II C above) I have also found that, in the credibility contest between Rance and Newell (on the one hand)and Uding (on the other)a fair assessmentof their totaltestimony and demeanor has convinced me it is Uding sversion of events that is the most reliable and trustworthyTo the extent my former comments, observationsand conclusions on the handbook and credibility issuesapply to the alleged June promise of a grievance procedure they are incorporated by reference at this junctureBased on my earlier findings, I credit Uding s denial thathe said the Employer would determine employees prioritiesIndeed,Newellsdirect examinationtestimony thatUding discussed priorities in June proved to be self contradictedDuring crossexaminationNewell was shownnoteshe made contemporaneous with Uding s June 4 remarks Newell's notes stated,The first thing they woulddo with no union is ask employees about their priorities,but duringcross examinationNewell disclaimed thatUding was that precise Thus Newell testifiedNo,that s not exactly what he [tiding] saidthat s whatIwrote down to remind me of the question that wasaskedNewell s additional testimony on this issueis an uncanny replay of the credited account of the alleged Aprilpromise of an employee handbook Newell finally acknowledged an employee said he would like to seesomethingin black and whitethey wanted to knowwhat would happen with, you know, referring to whatwould be done withouta union(Tr 136-137 )The state of the entire recordas relatesto testimonialreliability and both theallegationof the April handbookpromise and the June promise of grievance procedure"persuade me that Uding did not promise a grievance procedure mechanism in JuneE ConclusionOn all the foregoing, I find the Employer did notengage in any of the unfair labor practices alleged in pargaraph 5 of the complaintIIITHEREPRESENTATION CASEA The ObjectionsAs indicated above in the statement of the case section both labor organizations filed objections to the elec17 SignificantlyNewell s direct testimony that a handbook with employee priorities was offered by Uding inJune is notexplicitly alleged asa violationtionThose objections encompass and are coextensivewith each unfair labor practice allegationIhave found the Employer committed none of the alleged unfair labor practices "I My overall findings andconclusions regarding the unfair labor practice allegations show there is no reliable evidence to sustain any ofthe objectionsAccordingly, I find there is no merit toany of the objections I shall recommend they be overruledB The ChallengedBallots1The factsIWNA and Lodge D485 challenged the ballots of JBennett, B Brady A Mee, M Perrone, G Pomaso (orPomasi) and P Roberson on the ground they are temporary summer employees The Employer contends thechallenges to these ballots should be overruled becausethe six employees share a sufficient community of interestwith other unit employees to render them eligiblevotersThe parties waived presentation of testimonial evidence regarding the challenged ballots Instead, they submitted this issue on stipulated facts 19 and agreed theirstipulation contained all the relevant facts on which thechallenged ballots may be resolved 20Basedon the submitted facts I find the following Atleast during the summers of 1983 through 1987, the Employer hired individuals who worked during the summerseason Preference was given to relatives of current employeesThese summer employees were hired duringthat time of year (generally end of May through August)becauseit isthe Employers busiest work season Theseemployees were used, in part as vacation relief personnel for regular bargaining unit employeesThe summer employees typically are college studentsbut there is no connection between their job assignmentsand education level They are hired into entry level positions,and receive the rate of pay designated for thatlevel (bracket 1)The summer employees work under the same supervisors as undisputed bargaining unit employees and perform job tasks identical to regular bracket 1 entry levelemployeesThose tasks include such things as cleanuploading unloading spillage, and raw delivery of materialThe summer employees were required to pay unioninitiation fees and dues when a union security agreementwas in effect However since the expiration of the mostrecent collective bargaining agreement between LodgeD485 and the Employer on June 24 1984 (see sec II Aabove) no such requirement existed and no evidence orstipulationwas offered to show to what extent if at all19 In its posthearing brief IWNA urges me to find objectionable conduct based on violations of the Act neither alleged in the complaint norexplicitly in its objectionsE g see p 8-13 IWNA brief I decline to doso19 The stipulation appears at pp 11-20 of the transcript20 In additionE Exh 1 was receivedas a summaryof hiring ofsummer employees 1983-1987 COPLAY CEMENT CO317any summer employee paidunion dues or initiation feesafter June 24, 1984The summer employees always have been required toundergo aprobationary periodThe probationary requirement recurs each summer Until the Employer sSeptember1986 implementationof new employmentconditions (see secII,A, above), the probationaryperiod was 30 daysSinceSeptember 1986, the probationary period has been 90 daysFringe benefits such as group health and lifeinsuranceand holidays are available to summer employees onlyaftercompletion of their probationary periodThesummer employees do not accrue vacation benefits Theydo receive credits toward the Employers pension planbut do not work enough time in any year to accrue sufficient credits to establish a vested right in the pensionplan The summer employees are entitled to bereavementpay and shift premiums, but thereis noevidence any received sameWhen hired, there is no understanding between thesummeremployees and the Employer that they will continue their employment at the end of the summer on aregular full time or a regular parttime basisHoweverat summer s end the summer employees are evaluated asany other entry level employee and those who have performed well and have a good work record are encouraged to return the following summer, and those whohave not performed well are not so encouragedThe summer employees participate in the Employer sovertime equalization program That is, they share available overtime equally only within their labor classifications, but do not work overtime available in other jobclassificationsuntilafter such overtime has been offeredto the regular fulltime bargainingunit employeesFinally the documentary evidence (E Exh 1) showsthe following recurring hirings ofsummeremployees 21JPasquale-1983 and 1985T Decker-1983 and 1985JMcMillen-1985 and 1986B Biehl-1985 and 1986D Pugh-1985 1986 and 1987B Brady-1985 1986 and 1987K Wolford-1985 and 1986J Bennett-1986 and 1987Thus of the six employees whose ballots were challenged only two J Bennett and B Brady returned towork during the summer of 1987 after having workedfor the Employer at least one previous summer BothBennett and Brady also had worked in 1986 and Bradyworked also in 1985 Neither of them worked under theterms of any collective bargaining agreement2AnalysisIconclude the six individuals whose ballots were challenged were ineligible to vote in the June 16, 1987 representation electionThe relevant facts reflect (using the stipulated words)that the persons employed as summer help are typical21 There were no summer employees hired in 1984ly" college students hiredgenerally' from the end ofMay through the end of August Moreover, they werehired to supplement the work force during the Employer s busyseason and as vacationreplacementsNo evidence was presented to show any of the six challengedvoters fell into any different category Thus, I concludethat these individuals appropriatelyare characterized asstudents who are summerseasonalemployeesThe applicable decisional precedent regarding inclusionof such personsin bargaining unitsis clear InPacifisTile & Porcelain Co,137 NLRB 1358, 1365 (1962), theBoard declaredUnder our policy students employedduringsummervacation periods are considered temporary employeesand areexcluded frombargaining unitsNonetheless it is possible that student employees maybe includedin a bargainingunit if the circumstances oftheir employment show they have a community of interestwith the acknowledged unit employees with respecttowages, hours, and working conditions SeeDickKelchner Excavating Co236 NLRB 1414, 1415 (1978),where two students who worked full time during thesummer,on holidays and occasional Saturdaysin a situation where the students received the same wage rate andworked under the same supervisionas unitemployeesand participated in a Christmas bonus program were includedCompare toTown & Country Supermarkets, 244NLRB 303 314 (1979) where an individual (S Davidson) worked exclusively during the summer and attendedschool the rest of the year was excluded The Board excludes persons who work as summerseasonal unless theiremployment is regular, of substantial duration and theyare treated the same as other unit employees(ShadyOaks229 NLRB 54, 55 (1977) )The instant record shows only that the subject students worked in the same jobs and under the same supervision as unquestioned unit employees at the time of theinstantelectionThe same conditions prevailed in thetwo summers immediately preceding the election Thiscondition prevailed because the Employer unilaterallyextended the probationary period from 30 to 90 daysThat extension made it impossible for the students to acquire rights to share in the fringe benefits available to theother employees in their job classifications If a studentreturned to work during the next succeeding summerthe probationary requirement again needed to be metThus the record provides no basis for a conclusion thatthe subject students have any community of interest withunitemployees apart from their shared supervision andjob tasksOn the state of this record commonality of supervisionand nature of work is not enough to establish therequisite community of interest I find the following factorsmilitateagainsta conclusion that the students hadsuch a sufficient community of interest with unit employees asto warrant the students inclusion in the bargainingunit(a)The instant students did not have an expectancy ofcontinued employment They started their work with nounderstanding about future employment An invitation toreturn to work the following summer was dependent ona satisfactory job evaluation at the completion of current 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsummers work This shows the renewal of the job opportunity was speculativeWhen such absence of expectancy of continued employment is coupled(as in thiscase)with the lack of participation in the fringe benefitsenjoyed byunit employees the Board finds absent thecommunity of interest elementGeorgiaPacific Corp201NLRB831 (1973)andHygeia Coca Cola Bottling Co192 NLRB 11271129 (1971)(b)There is no evidence that any of the individualswhose ballots were challenged continued to work on anybasis during the school year Instead each challengee entirely stopped working for the instant Employer at leastuntil the next summer Thus there is no evidence here ofemployment continuity the Board considers tends todemonstrate the requisite community of interest (SeeGiordano Lumber Co133NLRB205, 207 (1961), andSandy s Stores,163 NLRB728, 729 (1967) )InPhoto DriveUp267 NLRB329, 348-349 (1983) theBoard let stand its judge s observation fromMelba Theatre260 NLRB 18 22 (1982)thatThe determinativecriteria as to whether students are to be included in aunit appears to be the regularity of their part time employment which may be as little as one day per weekCenturyMoving&Storage251NLRB 671,681 (1980)and cases cited thereinInGreg Bunker,the Board offirmed its judges exclusion of an employee who hadworked two summers, plus one Christmas vacation andfully intended to return to work as a permanent employee the next summer The affirmance left undisturbed thejudge s conclusion that working successive summers together with one Christmas vacation did not establish thekind of regularity of part time employment the Boardconsiders justifies inclusion in a bargaining unitIn the instant case there is even less support than inGreg Bunkerto include the six challenged voters Themost the record shows is that two of them Bennett andBrady worked two or more summers(including that inwhich the instant election was conducted)and after theexpiration of the most recent collective bagaining agreement 22 In my view the bare showing that some studentsworked more than one summer does not suffice to conclude the challengees enjoyed the degree of regular employment to support a claim they had a community ofinterest with undisputed bargaining unit employeesIfind the factsofFisherControlsCo192NLRB 514515 (1971),strikingly similar to the instant case InFisher,asherestudents(1)were hired during thesummer to fill in for vacationing employees and to augment the work force in jobs required by the employer sincreased seasonal activity(2)were given no definitecommitment for reemployment during succeeding summers(3) received wages comparable to full time employees, and(4) did not receive all the fringe benefits ofthe full time employees On those facts the Board foundthe summer students were temporary employees Theywere excluded from the unit22 J Pasquale T Decker J McMillen D Pugh B Biehl and KWolford also worked twoor more summersHowever because there isno evidence any of these individuals worked any time other than thesummers indicated on E Exh I or was a student employee at the timeof the election I find nothing in their work history that provides evidence of employment regularityAgainst the above described backdrop I have weighedthe evidence that shows the student summer employeeswere required to pay union initiation fees and dues weresubject to the contractual probationary period and entitled to a variety of fringe benefits and that one unidentifeed student employee used the grievance procedure atsome unidentified timeHowever none of these conditionswere operative since June 24, 1984, the expirationdate of the most recent collective bargaining agreementThis was two summers before the instant electionOn the date of the instant election the employees wereworking without a union contract and under terms ofemployment unilaterally implemented by the Employerand vastly different from the contractual conditions inrespects material to resolution of the challenged ballotsHence, I conclude the evidence of conditions as they existedunder an extant contract are of little probativevalue on the issue at hand To utilize the former facts asdispositive of the challenged ballots is conjectural presumptuous and improper It is the reality of employmentconditions as they actually existed for the six challengeesat election time, which must be the guideposts for determining those employees statusOn all the foregoing I find each of the six employeeswhose ballot was challenged was a temporary studentemployee not entitled to inclusion in the bargaining unitI shall recommend the challenge to each such ballot besustainedC Recommended Dispositionof theRepresentationCaseOn the foregoing discussion of the objections and challenged ballots I recommendlThe objections filed by IWNA be overruled2The objections filed by Lodge D485 be overruled3The challenges to the ballots of J Bennett BBrady A Mee M Perrone G Pomaso (or Pomasl) andP Roberson be sustained4A runoff election be conducted with voters havingthe choice of voting either for Lodge D485 or no unionrepresentation 23 The election should be conducted at atime deemed appropriate by the Regional Director forRegion 25 of the BoardOn the above findings of fact and on the entire recordin the case I make the followingCONCLUSIONS OF LAW1CoplayCement Company is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act2 Independent Workers of North America and LocalLodge D485,International Brotherhood of BoilermakersAFL-CIOand the International Brotherhood of Boilermakers are labor organizations within the meaning ofSection2(5) of the Act3All production and maintenance employees, storeroom clerks chemical analysts and control room opera23 The tally of ballots reveals that IWNA did not receive a sufficientnumber of votes to retain that labororganizationas a choice in a runoffelection See NLRB Field Manual Sec 11350 1 COPLAY CEMENT COtors at the Employers Logansport, Indiana facility, butexcluding office clerks, purchasing and payroll clerks,professional employees and supervisors as defined in theAct constitute a unit appropriate for collective bargaining within the meaning of Section 9(b) of the Act4 The Employer did not engage in any of the unfairlabor practices alleged in the complaint5There is no merit to any of the election objectionsfiled by IWNA and by Lodge D4856There is merit to the challenges to the ballots of JBennett, B Brady, A Mee, M Perrone, G Pomaso (orPomasl), and P RobersonOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended2424 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theORDER3191The complaint in Case 25-CA-18724 is dismissed inits entirety2The objections filed by IWNA to the June 16 1987election inCase 25-RM-538 are overruled3The objections filed by Lodge D485 to the June 16,1987 election in Case 25-RM-538 are overruled4 The challenges in Case 25-RM-538 to the ballots ofJBennett, B Brady, A Mee M Perrone G Pomaso(or Pomasl), and P Roberson are sustained5Case 25-CA-18724 is severed from Case 25-RM-538, and the representation caseremandedto the RegionalDirector for Region 25 for action consistent with therecommended disposition (see secIIIC above) of therepresentation caseBoard and all objections to them shall be deemed waived for all purposes